DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election of Group I, claims 1-9 and 11 in the reply filed on 9/20/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 10 and 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/20/2021.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


1-6 and 11 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Auslander et al. (2013, Trends in Biotechnology, Vol. 31(3), pgs. 155-168).
	Regarding claim 1, Auslander et al. teach an expression system comprising a first receptor molecule for a first ligand, and a second receptor molecule for a second ligand, wherein binding of the first ligand to said first receptor molecule controls expression of one or more first expression cassettes via activation of an intracellular signaling cascade; and wherein binding of the second ligand to said second receptor molecule controls expression of one or more second expression cassettes (see Abstract, Fig. 1, reproduced below, Figs. 2 and 3, pg. 156 col. 2 bridge pg. 159 and pg. 161 col. 2 last 3 lines bridge col. 2).

    PNG
    media_image1.png
    402
    1043
    media_image1.png
    Greyscale

Regarding claim 2, Auslander teaches that the first receptor molecule is expressed on the cell surface and the second receptor molecule is intracellularly expressed (see Box 1 and pg. 159 col. 2 parag. 1).
Regarding claim 3, Auslander teaches that the second receptor molecule is a transcription factor (pg. 156 col. 1 bridge pg. 159).
Regarding claim 4, Auslander teaches that one or more first expression cassettes encode said second receptor molecule and binding of the first ligand to the first receptor molecule 
Regarding claim 5, Auslander teaches that the first and second ligands can be the same (see Figs. 1-3).
Regarding claim 6, Auslander teaches that the ligand can be vanillic acid (see Table 1 on pg. 157).
Regarding claim 11, Auslander teaches a host cell comprising said expression system (see Abstract and Box 1).
Thus the teachings of Auslander clearly anticipate claims 1-6 and 11.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1 and 7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Auslander et al. (2013, Trends in Biotechnology, Vol. 31(3), pgs. 155-168) in view of Broach et al. (US 2011/0177964 A1, published 7/21/2011).
Regarding claim 1, Auslander et al. teach an expression system comprising a first receptor molecule for a first ligand, and a second receptor molecule for a second ligand, wherein binding of the first ligand to said first receptor molecule controls expression of one or more first expression cassettes via activation of an intracellular signaling cascade; and wherein binding of the second ligand to said second receptor molecule controls expression of one or more second expression cassettes (see Abstract, Fig. 1, reproduced below, Figs. 2 and 3, pg. 156 col. 2 bridge pg. 159 and pg. 161 col. 2 last 3 lines bridge col. 2).

    PNG
    media_image1.png
    402
    1043
    media_image1.png
    Greyscale

Auslander teaches that the ligand can be vanillic acid (see Table 1 on pg. 157).

Auslander continues to teach that:
“bioengineers have made significant progress in the construction of gene switches that
provide the basis for the rational design of multicomponent gene circuits in mammalian cells. Bioengineers can choose from various gene switches that respond to intra- and extracellular trigger changes acting on different stages of gene expression (Table 1).” (pg. 166 col. 1 parag. 2 lines 1-7), and

according to multi-input integration of a set of biomarkers (Figure 3b) [7]. Second, cell implants consisting of engineered allogeneic or xenogeneic mammalian cells could be plugged into the metabolism of patients to sense and respond to specific biomarkers. First endeavors show one-input one-output control devices that perform therapeutic interventions in disease metabolic states [17,50]. In future, the computational capacity of synthetic circuits could be increased, enabling multi-input multi-output Biocomputing activities, as exemplified by the half-adder or
half-subtractor circuit (Figure 3d) [8]. Linking such circuits to disease-specific biomarkers may pave the way to the next generation of cell-based therapy based on smart cell implants.” (pg. 166 col. 1 last parag. bridge col. 2 parag. 1).
	
	Auslander does not teach:
	(i) the receptor molecule MOR9-1.

	(i) Regarding MOR9-1, Broach et al. teach a method of detecting ligands such as vanillic acid (see Abstract and pg. 11 parag. 113). Broach continues to teach that the receptor for vanillic acid can be MOR9-1 (pg. 10 parag. 112 and claims 7 and 8).

prima facie obvious to combine the teachings of Auslander regarding an expression system for expressing the ligand vanillic acid with the teachings of Broach regarding the vanillic acid receptor MOR9-1 to arrive at the claimed invention.
	One or ordinary skill in the art would have been motivated to make such a combination since Broach teaches that MOR9-1 can serve as a receptor for the ligand vanillic acid and Auslander teaching that ligands and receptors can be paired to create functional gene switches.
	There would have been a reasonable expectation of success that the MOR9-1 of Broad could work in the expression system of Auslander since Auslander uses the ligand vanillic acid and Broad teaches a receptor for vanillic acid, MOR9-1.
	Thus the cited art provides the requisite teachings and motivations to make and use the invention as claimed.

Claims 1 and 8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Auslander et al. (2013, Trends in Biotechnology, Vol. 31(3), pgs. 155-168) in view of Horner et al. (2012, FEBS Letters, Vol. 586, pgs. 2084-2096).
	Regarding claim 1, Auslander et al. teach an expression system comprising a first receptor molecule for a first ligand, and a second receptor molecule for a second ligand, wherein binding of the first ligand to said first receptor molecule controls expression of one or more first expression cassettes via activation of an intracellular signaling cascade; and wherein binding of the second ligand to said second receptor molecule controls expression of one or more second expression cassettes (see Abstract, Fig. 1, reproduced below, Figs. 2 and 3, pg. 156 col. 2 bridge pg. 159 and pg. 161 col. 2 last 3 lines bridge col. 2).

    PNG
    media_image1.png
    402
    1043
    media_image1.png
    Greyscale

Auslander teaches that the ligand can be vanillic acid (see Table 1 on pg. 157).

Auslander continues to teach that:
“bioengineers have made significant progress in the construction of gene switches that
provide the basis for the rational design of multicomponent gene circuits in mammalian cells. Bioengineers can choose from various gene switches that respond to intra- and extracellular trigger changes acting on different stages of gene expression (Table 1).” (pg. 166 col. 1 parag. 2 lines 1-7), and
	“Gene-circuit-based therapeutic approaches can be divided into two distinct groups. First, as part of autologous cell therapies, gene circuits encode computational operations that can be programmed by intracellular signals to execute specific tasks. For example, designer circuits could kill or reprogram subgroups of disease-causing cells that harbor a specified set of biomarkers. A prime example of such circuits is a biocomputing device that classifies cell type
according to multi-input integration of a set of biomarkers (Figure 3b) [7]. Second, cell implants consisting of engineered allogeneic or xenogeneic mammalian cells could be plugged into the metabolism of patients to sense and respond to specific biomarkers. First endeavors show one-
half-subtractor circuit (Figure 3d) [8]. Linking such circuits to disease-specific biomarkers may pave the way to the next generation of cell-based therapy based on smart cell implants.” (pg. 166 col. 1 last parag. bridge col. 2 parag. 1).
	
	Auslander does not teach:
	(i) a vanillic acid-dependent transactivator.

	(i) Regarding a vanillic acid-dependent transactivator, Horner et al. teach a method of using molecular switches in animal cells (see Abstract).
	Specifically, Horner teaches “For the use of inducible mammalian gene expression systems in prospective gene- and cell-based therapies, the selection of a trigger molecule with optimal pharmacokinetic properties and minimal side-effects is essential to obtain maximum specificity. Therefore, Gitzinger et al. developed a novel transcription-control device using the licensed food additive vanillic acid as trigger [36].” (pg. 2087 col. 1 parag. 2 lines 1-7, also see parag. 2 in entirety bridging to col. 2 parag. 1).
	Regarding a vanillic acid-dependent transactivator, Horner teaches that VanA1 can be a transactivator for vanillic acid (Table 3).
	Thus at the time of filing the ordinary artisan would have found it prima facie obvious to combine the teachings of Auslander regarding an expression system for expressing the ligand 1 to arrive at the claimed invention.
	One or ordinary skill in the art would have been motivated to make such a combination since Horner teaches that VanA1 is a transactivator for vanillic acid and that it can be used in a method of molecular switches that control gene expression.
	There would have been a reasonable expectation of success that the VanA1 of Horner could work in the expression system of Auslander since Auslander uses the ligand vanillic acid and Horner teaches a transactivator for vanillic acid, VanA1.
	Thus the cited art provides the requisite teachings and motivations to make and use the invention as claimed.

Claims 1 and 9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Auslander et al. (2013, Trends in Biotechnology, Vol. 31(3), pgs. 155-168) in view of Dassaye et al. (ePUB 9/24/2015, Islets, Vol. 8(1), pgs. 13-34).
	Regarding claim 1, Auslander et al. teach an expression system comprising a first receptor molecule for a first ligand, and a second receptor molecule for a second ligand, wherein binding of the first ligand to said first receptor molecule controls expression of one or more first expression cassettes via activation of an intracellular signaling cascade; and wherein binding of the second ligand to said second receptor molecule controls expression of one or more second expression cassettes (see Abstract, Fig. 1, reproduced below, Figs. 2 and 3, pg. 156 col. 2 bridge pg. 159 and pg. 161 col. 2 last 3 lines bridge col. 2).

    PNG
    media_image1.png
    402
    1043
    media_image1.png
    Greyscale

Auslander continues to teach that:
“bioengineers have made significant progress in the construction of gene switches that
provide the basis for the rational design of multicomponent gene circuits in mammalian cells. Bioengineers can choose from various gene switches that respond to intra- and extracellular trigger changes acting on different stages of gene expression (Table 1).” (pg. 166 col. 1 parag. 2 lines 1-7), and
	“Gene-circuit-based therapeutic approaches can be divided into two distinct groups. First, as part of autologous cell therapies, gene circuits encode computational operations that can be programmed by intracellular signals to execute specific tasks. For example, designer circuits could kill or reprogram subgroups of disease-causing cells that harbor a specified set of biomarkers. A prime example of such circuits is a biocomputing device that classifies cell type
according to multi-input integration of a set of biomarkers (Figure 3b) [7]. Second, cell implants consisting of engineered allogeneic or xenogeneic mammalian cells could be plugged into the metabolism of patients to sense and respond to specific biomarkers. First endeavors show one-input one-output control devices that perform therapeutic interventions in disease metabolic 
half-subtractor circuit (Figure 3d) [8]. Linking such circuits to disease-specific biomarkers may pave the way to the next generation of cell-based therapy based on smart cell implants.” (pg. 166 col. 1 last parag. bridge col. 2 parag. 1).
	Auslander continues to teach that “Another approach for the design of multicomponent circuits focuses on ligand-responsive transcription-based switches that are interconnected to networks executing different network topologies. Synthetic transcription factors are attractive building blocks for constructing multicomponent circuits. Bioengineers can choose from a multitude of synthetic switches that respond to various input signals and exhibit switchability, modularity, and orthogonality.” (pg. 163 col. 1 parag. 1).
	
	Auslander does not teach:
	(i) Ngn3, Pdx1 or MafA.

	(i) Regarding Ngn3, Pdx1 or MafA, Dassaye et al. teach the role transcription factor regulation for pancreas cell development (see Abstract).
	Specifically, Dassaye teaches in Fig. 1 (reproduced below) the roles of Ngn3, Pdx1 and MafA in pancreatic cell development.

    PNG
    media_image2.png
    620
    861
    media_image2.png
    Greyscale

	A review of Table 1 teaches that Ngn3 expression commits cells to an endocrine progenitor phenotype and that Pdx1 and/or MafA commit precursor cells to a β cell phenotype and their combination (Ngn3, Pdx1, MafA) leads to insulin expression in β cells (pg. 23 col. 1 parag. 1).
	Dasaye continues to teach that:
“Currently, potential sources for generating b-cells are 1) human embryonic stem cells (hESCs),6,7 2) other endodermal tissue specifically the liver,8 3) existing β-cells by inducing proliferation and 4) reprogramming of other pancreatic exocrine and endocrine cells.9,10 Recent examples of lineage reprogramming include the conversion of acinar cells,11
α-cells12 and gut cells13 to β -cells. Although considerable research has been dedicated to seeking therapeutic alternatives, generating fully functional insulin producing β-cells, remains elusive. 
Thus at the time of filing the ordinary artisan would have found it prima facie obvious to combine the teachings of Auslander regarding an expression system for expressing the ligand vanillic acid with the teachings of Dasaye regarding the role of transcription factors Ngn3, Pdx1 and MafA in pancreatic cell development to arrive at the claimed invention.
	One or ordinary skill in the art would have been motivated to make such a combination since Horner teaches that transcription-based switches can be used in their expression system for cell development and that bioengineers can choose from various gene switches that respond to intra- and extracellular trigger changes acting on different stages of gene expression. Since Dasaye teaches in detail the gene expression of pancreatic cell development and the transcription factors involved in this expression and development the ordinary artisan is motivated to choose factors such as Ngn3 and Pdx1 as transcription factors to be used in the expression system of Auslander. Importantly, the expression system of Auslander is generic and can be used with a wide variety of ligands, activators and transcription factors as demonstrated in Table 1. 
	There would have been a reasonable expectation of success that Ngn3 and Pdx1 or MafA could be used in the expression system of Auslander since Auslander teaches that a wide variety of factors can be used with their expression system.
	Thus the cited art provides the requisite teachings and motivations to make and use the invention as claimed.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A MONTANARI whose telephone number is (571)272-3108.  The examiner can normally be reached on M-Tr 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID A MONTANARI/Examiner, Art Unit 1632